DETAILED ACTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudick et al. US 2020/0031656.
Rudick discloses a beverage dispensing method, comprising: 
(Re claim 1) “receiving, via at least one computing device, a connection request to pair a mobile computing device with a beverage dispensing device via a network” (para 0075). “the connection request comprising an identifier; verifying, via the at least one computing device, the identifier matches a current identifier associated with the beverage dispersing device” (para 0075,0034). “generating, via the at least one computing device, a session between the mobile computing device and the beverage dispensing device” (para 0075). “wherein the session comprises replicating a user interface of the beverage dispensing device on the mobile computing device” (para 0077, figure 3A). “receiving, via the at least one computing device, at least one input from the mobile computing device during the session to obtain configuration parameters for a beverage” (para 0034). “causing, via the at least one computing device, the beverage to be dispensed from a nozzle based on the configuration parameters” (para 0057,0066). “determining that the beverage has been dispensed from the nozzle; and terminate the session responsive to completion of the beverage being dispensed” (para 0056 ‘complete’).
(Re claim 4) “receiving, via the at least one computing device, a plurality of current identifiers individually associated with a respective one of a plurality of beverage dispensing devices; and storing, via the at least one computing device each of the plurality of current identifiers in a data store” (para 0056, 0033)
(Re claim 5) “further comprising: receiving, via at least one computing device, a second connection request to pair a second mobile computing device with a second beverage dispensing device via the network, the second connection request comprising a second identifier; verifying, via the at least one computing device, the identifier matches a current identifier associated with the beverage dispersing device; generating, via the at least one computing device, a session between the mobile computing device and the beverage dispensing device, wherein the session comprises replicating a user interface of the beverage dispensing device on the mobile computing device; receiving, via the at least one computing device, at least one input from the mobile computing device during the session to obtain configuration parameters for a beverage; and causing, via the at least one computing device, the beverage to be dispensed from a nozzle based on the configuration parameters” (para 0033-0034).
(Re claim 6) “beverage service that, when executed by a network accessible computing resource, causes the network accessible computing resource to: receive a plurality of identifiers from a plurality of beverage dispensing devices; store each of the plurality of identifiers in a data store associated with a respective beverage dispensing device of the plurality of beverage dispensing devices” (para 0033-0034). “receive a connection request from a mobile computing device via a network comprising a particular identifier; identify a particular beverage dispensing device of the plurality of beverage dispensing devices based on the identifier and the data store” (para 0075). “cause generation of a session between the mobile computing device and the particular beverage dispensing device, wherein the session comprises replicating a user interface of the particular beverage dispensing device on the mobile computing device; and the particular beverage dispensing device is configured to” (para 0077, figure 3A). “receive inputs via the mobile computing device during the session to obtain configuration parameters for a beverage; and cause the beverage to be dispensed from a nozzle based on the configuration parameters” (para 0057,0066). “receive a profile picture from the mobile computing device, the profile picture being associated with a user profile on the mobile computing device and render the profile picture on a display of the particular beverage dispensing device” (para 0048, 0051).
(Re claim 7) “an application that, when executed by the mobile computing device, causes the mobile computing device to: capture, via a camera of the mobile computing device, an image comprising a user interface of the particular beverage dispensing device; extract the particular identifier from the image; and transmit the connection request to the beverage service via the network” (‘QR code or bar code’ para 0033).
(Re claim 8) “an application that, when executed by the mobile computing device, causes the mobile computing device to extract an address associated with the beverage service from the image, wherein the connection request is transmitted to the address associated with the beverage service” (para 0034). The QR code must include a machine identifier which effectively identifies its address to establish communication.
(Re claim 9) “an application that, when executed by the mobile computing device, causes the mobile computing device to: generate the user interface from the particular beverage dispenser device on a display of the mobile computing device” (figure 3A, para 0035). “receive a touch screen input via the user interface on the display” (para 0037). “send input data corresponding to the touch screen input to the particular beverage dispenser device” (para 0037).
(Re claim 10) “receive, via a microphone of the mobile computing device, a voice command” (para 0005). “process the voice command to identify at least one input command” (para 0005). “transmit the at least one input command to the particular beverage dispenser device” (para 0005).
(Re claim 12) “generate a particular identifier of the plurality of identifiers” (para 0033-0035). “render a user interface comprising a particular identifier” (para 0033-0035). “send the particular identifier to the beverage service” (para 0033-0035).
(Re claim 13) “a display” (figure 2). “a nozzle” (figure 2). “at least one computing device comprising at least one local computing device and at least one remote computing device in communication with the at least one local computing device via a network … configured to: generate a user interface on the display comprising an image with an identifier embedded within the image” (para 0033-0035). “receive a connection request from a mobile computing device via a network comprising the identifier; generate a session with the mobile computing device” (). “cause a current user interface to be continuously rendered on a second display of the mobile computing device during the session” (para 0077, figure 3A). “receive inputs via the second display of the mobile computing device during the session to obtain configuration parameters for a beverage; and cause the beverage to be dispensed from the nozzle based on the configuration parameters” (para 0057,0066).
(Re claim 15) “at least one local computing device is configured to generate the user interface on the display comprising the image with the identifier embedded within the image and the at least one remote computing device is configured to: receive a connection request from a mobile computing device via a network comprising the identifier; and generate a session with the mobile computing device” (para 0033-0035).
(Re claim 16) “a QR code that encodes the identifier” (para 0033-0035).
(Re claim 17) “receive a second identifier from the mobile computing device, the second identifier corresponding to a mobile device identifier; load at least one configuration parameter from a user profile associated with the mobile device identifier; and set an initial value of a user interface component based on the at least one configuration parameter” (para 0051).
(Re claim 18) “wherein the mobile device identifier comprises at least one of a Identifier for Advertisers IDFA) or a Unique Device Identifier (UDID)” (‘user ID’ para 0051).
(Re claim 19) “at least one configuration parameter comprises at least one of: a beverage size, a carbonation level, at least one flavor strength, and a temperature” (para 0064, 0034).
(Re claim 20) “receive a profile picture from the mobile computing device, the profile picture being associated with a user profile on the mobile computing device; and render the profile picture on the display of the beverage dispensing apparatus” (para 0048, 0051).
(Re claim 22) “the network accessible computing resource comprises at least one remote computing device and the particular beverage dispensing device comprises at least one local computing device, wherein the at least on remote computing device is in communication with the at least one local computing device via the network” (para 0033-0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudick in view of Kim us 2018/0288594.
Rudick discloses the system as rejected in claim 1.
Rudick does not disclose determining, via the at least one computing device, a duration of the session has exceeded a predefined timeout threshold; and terminating, via the at least one computing device, the session responsive to the duration exceeding the predefined timeout threshold.
Kim teaches determining, via the at least one computing device, a duration of the session has exceeded a predefined timeout threshold; and terminating, via the at least one computing device, the session responsive to the duration exceeding the predefined timeout threshold (para 0063, 0066).
It would have been obvious to one skilled in the art to modify the system of Rudick to include determining, via the at least one computing device, a duration of the session has exceeded a predefined timeout threshold; and terminating, via the at least one computing device, the session responsive to the duration exceeding the predefined timeout threshold because timing out the connection allows for reallocation of needed resources.
(Re claim 21) “determining that the beverage has been dispensed from the nozzle; and terminate the session responsive to completion of the beverage being dispensed” (para 0056 ‘complete’).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudick in view of Matthews et al. US 2018/0130053.
Rudick discloses the system as rejected in claim 6.
Rudick does not disclose performing , via a camera of the mobile computing device, an authentication of a current user using facial recognition and send a confirmation of the authentication with the connection request to the beverage service.
Matthews teaches performing , via a camera of the mobile computing device, an authentication of a current user using facial recognition and send a confirmation of the authentication with the connection request to the service (para 0033).
It would have been obvious to one skilled in the art to modify the system of Rudick to include performing , via a camera of the mobile computing device, an authentication of a current user using facial recognition and send a confirmation of the authentication with the connection request to the beverage service because it helps improve the security of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,017,768 and 11,059,713.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655